Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance


Allowable Subject Matter
1.	Claims 1, 2, 5, 8, 10, 11, 12, 15, 18, and 20 are allowed.

2.	The following is a statement of reasons for the indication of allowable subject matter:

3.	As noted in the Interview Summary, dated 12/21/2021, upon further reviewing the prior art, the Examiner concludes that Ryu is deficient in teaching the second switch to selectively connect an SBU1 port and SBU2 port of the connection unit to the codec of the electronic device, because the SBU1 and SBU2 ports of Ryu are selectively connected to coded 930 via the MIC/GND switch 958, which is already considered the claimed “first switch unit”. This differentiating limitation is present in each of independent Claims 1 and 11, and they are therefore considered to distinguish over the prior art. 

4.	Claims 1, 5, 8, 10, 12, 15, 18, and 20 inherit the allowable subject matter of Claims1 and 11.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186